Fish, J.
There was no error in admitting evidence, nor in that portion of the charge of the court to which special exception is taken. Though a charge upon the law of voluntary manslaughter was barely warranted, the fact that such a charge was given does not, in the *462present case, present any reason for granting the accused, who was convicted of this offense, a new trial; for the State’s evidence made against him a case of murder, and there was 'no testimony which would' have justified an acquittal. The homicide being manifestly felonious, and the verdict being the.most favorable to the accused which could, in any view of the case, have been rendered, he was not injured by an instruction which afforded the jury an opportunity to thus grade the crime.
Argued February 22,
Decided March 22, 1898.
Indictment for murder. Before Judge Sweat. Coffee superior court. October term, 1897.
A. E. Cochran, for plaintiff in error.
J ohn W. Bennett, solicitor-general, contra.

Judgment affirmed.


All concurring, except Cobb, J., absent.